      Case 6:20-cv-01017-EFM-KGG Document 9 Filed 01/28/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS
                                   AT WICHITA


JOHN A. JONES,                              )
                             Plaintiff,     )
v.                                          )        Case No. 6:20-cv-01017
                                            )
RESCARE RESIDENTIAL SERVICES,               )
                                            )
                             Defendant.     )


                     NOTICE OF FILING STATE COURT RECORDS

       Pursuant to D. Kan. Rule 81.2, Defendant hereby certifies to the best of its knowledge that

the documents attached hereto as Exhibit A are the complete docket and pleadings that encompass

the record for the Sedgwick County, Kansas, District Court case number 2019-CV-002621 that

was removed to this court on the 22nd day of January 2020.



                                                    Respectfully submitted,


                                                    /s/ Robert J. Rojas
                                                    Robert J. Rojas #25807
                                                    LITTLER MENDELSON, P.C.
                                                    1201 Walnut, Suite 1450
                                                    Kansas City, MO 64106
                                                    Telephone: 816.627.4400
                                                    Facsimile: 816.627.4444
                                                    rrojas@littler.com

                                                    ATTORNEYS FOR DEFENDANT




                                                1
       Case 6:20-cv-01017-EFM-KGG Document 9 Filed 01/28/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of January, 2020, a true and correct copy of the above

and foregoing was filed through the Court’s electronic filing system and was served on the

following by First Class Mail, postage prepaid:

       John A. Jones
       1044 South Washington
       Wichita, KS 67211
       Telephone 316.284.7549

       PRO SE



                                                      /s/ Robert J. Rojas
                                                      ATTORNEY FOR DEFENDANT




                                                  2
